In a negligence action by an infant and her father to recover damages for personal injuries, medical expenses, etc., defendants appeal from an order of the Supreme Court, Nassau County, entered August 6, 1964 which granted plaintiffs’ motion to set aside a jury verdict in favor of defendants, and directed a new trial. Order reversed on the law and the facts, with costs; motion denied; and verdict reinstated. In our opinion, the verdict was not contrary to the weight of the evidence and there is nothing in the appendix to support the trial court’s view that the conduct of defendants’ trial counsel deprived plaintiffs of a fair trial. At no time during the trial was any claim or comment made by plaintiffs’ counsel or by the court which would reflect a belief on the part of either of them that the conduct of defendants’ counsel could be the basis for setting aside a defendants’ verdict. Christ, Acting P. J., Brennan, Rabin and Benjamin, JJ., concur; Hill, J,, dissents and votes to affirm the order.